PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/889,200
Filing Date: 1 Jun 2020
Appellant(s): Nepal et al.



__________________
Roy Roberts
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/21/2021.

(1) Status of Claims
The following is a list of claims that are rejected and pending in the application: Claim 1 is pending, and rejected.

(2) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(3) Evidence Relied Upon 
Trampert et al (Semiconductors and Semimetals, Vol 50, Chapter 7, 1997, “Trampert”).

Claim Rejections - 35 USC § 112
Claim 1 stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
1 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
Claim 1 stands rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Trampert et al (Semiconductors and Semimetals, Vol 50, Chapter 7, 1997, “Trampert”), or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as being obvious over Trampert.

(4) Response to Argument
Response to the argument “A. New Matter / Written Description”
Appellant's arguments based on the “Cryst. Growth Des. 2013, 13 (4), 1485-1490 … at p. 1488, second column! and at p. 1489, first column” (hereafter, “appellant’s publication”) have been fully considered but they are not persuasive. 
It is noted that “p. 1488, second column! and at p. 1489, first column” of appellant’s publication describes “…The lattice mismatch… is presumed to provide the strain (“pressure”) to drive the equilibrium structure from zincblende/wurtize into NaCl…”; apparently it is appellant’s presumption that the strain (“pressure”) of lattice mismatch could drive the equilibrium structure zincblende/wurtize into NaCl type structure. It is further noted that the “strain (“pressure”)” described in the appellant’s 
Therefore, the rejection to claim 1, Under Pre-AIA  35 U.S.C. § 112, First Paragraph, is maintained, because the disclosures, either Appellant’s publication or the originally filed specification, do not support the limitation “the material is stabilized at standard pressure and temperature conditions by a lattice mismatch” as recited in the instant claim 1.

Response to the argument “B. The Claim is Definite”
Appellant's arguments with respect to the indefinite rejection to the limitation “by a lattice mismatch” have been fully considered but they are not persuasive. 
Firstly it is unclear where the lattice mismatch occurs. Also it should be noted that the interpretation “a lattice mismatch between the material (InN) and a substrate (sapphire) for forming the material” is merely one of the possible interpretations of the instantly claimed “lattice mismatch”; this interpretation is merely for the examining purpose, and apparently not the only one interpretation for this limitation. It is further 
Therefore, the metes and bounds of claim 1 are not readily ascertainable; the rejection to claim 1, Under Pre-AIA  35 U.S.C. § 112, Second Paragraph, is maintained.

Response to the argument “C. The Claim is Patentable Over the Prior Art as Applied”
Appellant's arguments that “… Trampert…. at “ambient conditions, the thermodynamically stable phase is the wurtzite structure”… The NaCl structure is not stable under standard conditions. See Xia, et al… Trampert simply fails to teach or 
It is firstly noted that Xia, et al., is not applied to any of the rejections on the record. It is further noted that the NaCl type structure described in Xia, et al, is GaN, not the instantly claimed InN, e.g., the argument does not commensurate in scope with the instant claim. It is also noted that the statement of “ambient conditions, the thermodynamically stable phase is the wurtzite structure” in Trampert is merely an example of the phase transformation at ambient conditions, and does not exclude any possible existence of InN in a face-centered cubic lattice crystalline structure having a NaCl type phase at a certain specific ambient conditions. It is well established that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, consult In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, consult Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.1989). It should be further noted that the rejection is made over the broad disclosure instead of preferred/specific examples of Trampert. See MPEP 2123. 
In fact, Trampert explicitly teaches a material comprising InN having a rock-salt (NaCl) type crystal structure and this structure forming a face-centered cubic lattice (Trampert, Publisher Summary, pages 167, 169 and 178), and the nitride layer is formed on sapphire (page 172), same substrate material for growing InN as described prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 I. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it is examiner’s position that a case of anticipation or a prima facie case of obviousness is well established per teachings of Trampert.

For the above reasons, it is believed that the rejections should be sustained.

/HUA QI/Primary Examiner, Art Unit 1714                                                                                                                                                                                                        
Conferees:
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714
                                                                                                                                                                                                        /PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.